ACCEPTED
                                                                                                    03-14-00656-CR
                                                                                                            6486674
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               8/13/2015 2:41:38 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                    No. 03-14-00656-CR

………………………………………………………………………………………
                               FILED IN
              ………………     3rd COURT  OF APPEALS
                             AUSTIN, TEXAS
                                                     8/18/2015 3:06:38 PM
        IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL  DISTRICT
                                                                              JEFFREY D. KYLE
                                                                                   Clerk
                                        AUSTIN, TEXAS

………………………………………………………………………………………………………

                       RON EVERITT FUSONVS. STATE OF TEXAS

           On appeal from the 119st Judicial District of Tom Green County, Texas

                                    Cause No. B-12-0998-SB

………………………………………………………………………………………………………

        AMENDED ANDERS BRIEF FOR APPELLANT, RON EVERITT FUSON

………………………………………………………………………………………………………

Appellant, Ron Everitt Fuson, submits this Brief on appeal by the through his Appellate Counsel,

Nathan Butler. After “Conscientious Examination” of the case, including diligent review of the

Record and applicable authorities, Counsel finds an absence of meritorious grounds for appeal,

and further submits the basis of any appeal in this case would be frivolous in nature.


                                                     Nathan Butler
                                                     SBN 24006935
                                                     LAW OFFICE OF NATHAN BUTLER
                                                     123 S. Washington
                                                     San Angelo, Tx 76901
                                                     Telephone (325) 6598929
                                                     Facsimile (325) 482-8064
                                                     Attorney for Appellant,
                                                     Ron Everitt Fuson
                                                     nathanbutlerattorney@gmail.com



                       ORAL ARGUMENT NOT REQUESTED


                                                 i
                        IDENTITY OF PARTIES

Appellant:       Ron Everitt Fuson
Trial Counsel:   Nathan Butler
Appellate Counsel:     Nathan Butler
                 123 S. Washington
                 San Angelo, Texas 76901

Appellee:       State of Texas
Counsel:        George McCrea
                119th District Attorney
                124 W. Beaurgard
                San Angelo, Tx 76903




                                    ii
                        TABLE OF CONTENTS

IDENTITY OF PARTIES AND
COUNSEL………………………………………………………….…………..ii

INDEX OF
ATHORITIES…………………………………………………………………....v,
v

STATEMENT OF THE
CASE……………………………………..………………………………………vii

STATEMENT REGARDING ORAL
ARGUMENT…………………………………………………………………..viii

ISSUES
PRESENTED……………………………………………………………….….vii

   ISSUE NUMBER ONE
   Based on diligent review of the record and applicable authorities, legally
   sufficient evidence was presented at the time of trial to establish by
   preponderance of the evidence that Appellant Violated the terms of his
   Community Supervision, and the Trial Court did not abuse its discretion in
   revoking Appellant’s Community Supervision

   ISSUE NUMBER TWO
   Based on diligent review of the record and applicable authorities the trial
   court did not abuse its discretion in the sentence imposed or violate the
   prohibitions against cruel and unusual punishment in accessing the sentence
   in this matter.


STATEMENT OF
FACTS………………………………………….…………………………………1

SUMMARY OF ISSUE ONE………………….. …………………….………...5

ARGUMENT ON ISSUE
ONE…………..……………………………………………………………….....6

                                     iii
SUMMARY OF ISSUE TWO……..… …………………………….…………8

ARGUMENT ON ISSUE
TWO..………..……………………………………..………………………......8

MOTION TO
WITHDRAW……………………………………………………………………11


PRAYER………………………………………………………………………..12




                     iv
                              INDEX OF AUTHORITIES

CASES:

FEDERAL
Anders v. State of California, 386 U.S. 738, 744 (1967)………………………………………11

Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991); ………………8

Jackson v. Virginia, 443 U.S. 309 (1979)…………………………………………………..….5,6
McGruder v. Puckett, 954 F.2d 313 (5th Cir.), cert. den'd,
506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992)…..……………………………………..…6

STATE
Cobb v. State, 851 S.W.2d 871 (Tex. Cr. App. 1993)….………………………………………..7

Cole v. State, 578 S.W.2d 127 (Tex.Cr.App. 1979 [Panel Op.])……………………………..7

Griffin v. State, 614 S.W. 2d. 155, 158-59 (Tex. Crim. App. 1981)…………………………….6

Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)…………………………………..6

Hooper v. State, 214 S.W.3d 9 (Tex. Crim. App. 2007)………………………………………6

Jackson v. State, 680 S.W.2d 809, 814 (Tex.Crim.App.1984)………………………………..…7

Johnson v. State, 23 S.W.3d 1, 7 (Tex. Crim. App. 2000)…………………………………….6

Letterman v. State, 171 S.W.2d 349 (Tex.Cr.App.1943) ……………………………………..…8

Mason v. State, 905 S.W.2d 570, 574 (Tex. Crim. App. 1995), cert denied……………….….6,7

Nunez v. State, 565 S.W.2d 536 (Tex.Cr.App.1978)……………………………………………..7

Orteaga v. State, 860 S.W.2d 561 (Tex. App. – Austin 1993, no pet.)……………………….…7

Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim. App. 2006)…………………………………6

Sanders v. State, 119 S.W.3d 818, 820 (Tex. Crim. App. 2003); ………………………………6

Dunn v. State, 997 S.W.2d 885 (Tex.App.--Waco 1999, pet'n ref'd);………………………..…9

Hicks v. State, 15 S.W.3d 626 (Tex.App.--Houston [14th Dist.] 2000, pet'n ref'd)……………..8

Hernandez v. State, 10 S.W.3d 812 (Tex.App.--Beaumont 2000, pet'n filed)…………………7



                                           v
Jackson v. State, 989 S.W.2d 842 (Tex.App.--Texarkana 1999, no pet'n)………………………7

Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.-Dallas 1997, pet. ref'd)………………………7

Skillern v. State, 890 S.W.2d 849, 879 (Tex. App. – Austin 1994, pet. ref’d)…………………..6



CONSTITUTION, STATUTES, AND RULES


Constitutions
U.S. Const. Amend. IIX…………………………………………………………………………10
Tex. Const. Art. I Sec. 13……………………………………………………………………….10

State

        Tex. Pen. Code 12.34……………………………………………………………………10

        Tex. Rule App. Proc 45…………………………………………………………………..9
        Tex. Penal Code………………………………………………………………………….7
        Tex. Penal Code 62.102(b)(2)…………………………………………………………10




                                           vi
                          STATEMENT OF THE CASE


   On December 3, 2012 Appellant was indicted for Failure to Register as a Sex

  Offender. CR. VOL 1 p 5. On January 15, 2013 Appellant, Ron Everitt Fuson

plead guilty to Failure to register as a sex offender, a third degree felony Cr. Vol. 1
P. 17 Appellant executed a stipulation of evidence admitting to committing the

offense, which was filed with the court. CR Vol. 1 P. 15. Appellant was sentenced

to 5 years in the Institutional Division of the Texas Department of Criminal Justice

    but that sentence was probated for a period of 2 years for said offense. On


July 3, 2014 the State of Texas filed a Motion to Revoke Probation. CR. Vol 1 P.
29


A hearing was held on September 12, 2014. After the close of testimony and after

hearing arguments of counsel, the court found the allegations in the Motion to

Revoke were true, and revoked Appellant’s community supervision, and sentenced

Appellant to five years in the Institutional Division of The Texas Department of

Criminal Justice. CR. Vol 1 P. 40-46.

Notice of Appeal was given on October 14, 2014. Cr. Vol 1 P. 47-48.




                                          vii
              STATEMENT REGARDING ORAL ARGUMENT


Oral argument not requested




                              ISSUES PRESENTED


ISSUE NUMBER ONE
Based on diligent review of the record and applicable authorities, legally sufficient
evidence was presented at the time of trial to establish by preponderance of the
evidence that Appellant Violated the terms of his Community Supervision, and the
Trial Court did not abuse its discretion in revoking Appellant’s Community
Supervision.

ISSUE NUMBER TWO
Based on diligent review of the record and applicable authorities the trial court did
not abuse its discretion in the sentence imposed or violate the prohibitions against
cruel and unusual punishment in accessing the sentence in this matter.




                                         viii
ix
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS,
AUSTIN, TEXAS

      Counsel for Ron Everitt Fuson would submit this “Anders Brief’ on behalf

of Appellant.


                            STATEMENT OF FACTS

On December 3, 2012 Appellant was indicted for Failure to Register as a Sex

Offender. CR. VOL 1 p 5. On January 15, 2013 Appellant, Ron Everitt Fuson

plead guilty to failure to register as a sex offender, a third degree felony Cr. Vol. 1
P. 17 Appellant executed a stipulation of evidence admitting to committing the

offense, which was filed with the court. CR Vol. 1 P. 15. Appellant was sentenced

to 5 years in the Institutional Division of the Texas Department of Criminal

Justice, but that sentence was probated for a period of 2 years for said offense. CR

Vol 1 P. 17-18. On July 3, 2014 the State of Texas filed a Motion to Revoke

Probation. CR. Vol 1 P. 29 The Motion to Revoke contained 9 allegations

including; 1. Failure to make payments; 2. Failure to complete and submit inability

to pay statements; 3. Failure to complete community service; 4. Failing to pay

urinalysis fees; 5. Failing to submit a written job earnings statement; 6. Failing to

report to the supervisor of the sex offenders case load; 7. Failure to make payments

as ordered by the court; 8, Failure to surrender himself to the Tom Green County

Jail on June 19, 2014 for transport to an Intermediate Sanction Facility, as ordered

                                           1
by the court; and 9. Failure to participate in the Concho Valley Community

Service Departments ISF after care program as ordered by the court. CR. Vol 1 P.
29-31. On September 12, 2014 Appellant pled true to violating the terms of his

community supervision, as alleged in the Motion to Revoke Community

Supervision . RR. Vol. 1 PP. 6-8. . The State then offered a sworn stipulation of

evidence wherein Appellant admitted violating his terms of community supervision

as set out in the States Motion to Revoke Probation. RR.Vol 1 P. 7.



      The State then called Marla Rich to Testify. RR. Vol 1 P. 8. Ms. Rich

testified that she was the Probation officer for Appellant. RR. Vol. 1 P. 9. Ms.

Rich testified regarding what Appellant was on Probation for. RR. Vol. 1 P. 9. Ms.

Rich testified that Appellant had missed his very first two meetings with the

probation department and did not get off to a good start. RR. Vol. 1 P. 10. She

testified that he also had an issue with Alcohol in May of 2013. RR. Vol. 1 P. 10.

She testified that Appellant was eventually referred to a supportive ou patient

program, but that he was eventually unsuccessfully discharged do to absences. RR.

Vol. 1 P. 11. She then stated that his probation was amended at that point for him

to attend 15 days of Community Housing Extended Curfew Program. RR. Vol. 1
P. 11. She testified that in October of 2013 Appellant’s Community Supervision

was again amended for him to attend the Intermediate Sanctions Facility. RR. Vol.


                                          2
1 P. 12. She Testified that on that Occasion he did attend and complete the

program but was unsuccessfully discharged from the aftercare program. RR. Vol 1
P. 12. As a result of violations of the aftercare Program he was again amended to

attend ISF again. RR. Vol. 1 P. 14. She testified that he then failed to turn himself

in to go to that program. RR. Vol. 1 P. 15. She then testified about inconsistent

statements Appellant allegedly gave her regarding failure to attend AA meetings,

and that he basically told the program director he was a pathological liar.. RR. Vol.

1 P. 17-18. She went on to recommend revocation of his community supervision,

stating that they have no further programs that can assist him. RR. Vol. 1 P. 18.

      On Cross examination from defense counsel, Ms. Rich admitted that

Appellant had reported to a mass intake in January of 2013, and that at that point,

he had been told to report in March, and he did report March 21, 2013. RR. Vol. 1
P. 20. She went on to testify that he was sanctioned for not bringing a report in

April, but that he had actually reported April 11, 2013, and was required to report

daily for ten days following that. RR. Vol. 1 P. 20. She testified that he then

produced the required report in May, 2015. Counsel continued to cross examine

Ms. Rich, wherein she admitted Appellant actually reporting also in June through

August of 2013, when he reported for the supportive outpatient program. RR. Vol

1 P. 21. She Also admitted him reporting for the Check intake program in

September 2013. RR. Vol. 1 P. 21. Ms. Rich then testified that Appellant did


                                          3
report in October, 2013 to sign the amendments to go to ISF, and that he did,

infact, on that occasion attend and successfully complete the ISF program, but had

problems in aftercare. RR. Vol 1 P. 23-24. She went on to acknowledge that

Appellant, even after failing to go back to ISF as ordered, did continue to report to

Probation when directed. RR. Vol. 1 P. 25. Ms. Rich went on to admit that

Appellant despite not paying the amount of fees required was making partial

payments on his probation. RR. Vol 1 P. 26 The State then rested their case. RR.

Vol. 1 P. 28.

      Next to testify was Appellant. RR. Vol. 1 P. 28. Appellant testified that he

was 17 at the time he was placed on probation for the underlying offense for

which he was required to register, and he is 32 now. RR. Vol. 1 P. 29. Appellant

testified that he has been registering regularly since being placed on probation in

this matter. RR. Vol. 1 P. 29. Appellant admitted to messing up his probation by

being behind on payments and failing to turn himself in for the ISF program on

June 19 as directed, but testified that he actually did attempt to turn himself in on

June 23 but was not allowed to due to being late. RR. Vol. 1 P. 30. Appellant

testified that if allowed to remain on probation, his former employer would allow

him to return to work. RR. Vol. 1 P. 30. Appellant testified he was having

problems with probation due to a girl he was seeing, and the fact he was still

drinking, and stated that he felt like if he was given treatment he could do better.


                                           4
RR. Vol. 1 P. 33-34. Appellant testified that his problems began in January or

February of 2013 when his father passed away. RR. Vol 1 P. 35. Appellant

testified that he believed he could change because being in jail had a significant

impact on him, and he was scared to death. RR. Vol. 1 P. 36. Appellant testified

that if reinstated he would not be around the bad influences he was before. That he

had a plan to get a place from his former employer RR. Vol. 1 P. 37.




After the close of testimony and after hearing arguments of counsel, the court

found the allegations in the Motion to Revoke were true, revoked Appellant’s

community supervision, and sentenced Appellant to five years in the Institutional

Division of The Texas Department of Criminal Justice. RR. Vol 1 P.46 .



SUMMARY OF ISSUE NUMBER ONE

      Based on diligent review of the record and applicable authorities, legally

sufficient evidence was presented at the time of trial to establish by preponderance

of the evidence that Appellant Violated the terms of his Community Supervision,

and the Trial Court did not abuse its discretion in revoking Appellant’s

Community.




                                          5
ARGUMENT ON ISSUE ONE


      The Court of Criminal Appeals has addressed the appropriate standard of

review to be applied by appellate courts when those courts conduct legal sufficiency

reviews. Hooper v. State, 214 S.W.3d 9 (Tex. Crim. App. 2007); Johnson v.

State, 23 S.W.3d 1, 7 (Tex. Crim. App. 2000). The Court of Criminal Appeals has

adopted the legal sufficiency standard established by the United States Supreme

Court in Jackson v. Virginia. Hooper v. State, 214 S.W.3d 9, 15; Sanders v. State,

119 S.W.3d 818, 820 (Tex. Crim. App. 2003); Jackson v. Virginia, 443 U.S. 309

(1979). When conducting a legal sufficiency review, the evidence contained in the

Record must be considered in "the light most favorable to the verdict" of the trial

court. Hooper v. State, 214 S.W.3d 9, 13; Johnson v. State, 23 S.W.3d 1, 7 citing

Jackson v. Virginia, 443 U.S. 307 (1979), Mason v. State, 905 S.W.2d 570, 574

(Tex. Crim. App. 1995), cert denied; Griffin v. State, 614 S.W. 2d. 155, 158-59

(Tex. Crim. App. 1981); Skillern v. State, 890 S.W.2d 849, 879 (Tex. App. –

Austin 1994, pet. ref’d). Upon considering the evidence from this perspective and

“reasonable inferences there from,” the reviewing court must ask whether a

“rational juror” or “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt?” Hooper v. State, 214 S.W.3d
9, 13; Johnson v. State, 23 S.W.3d 1, 7; Jackson v. Virginia, 443 U.S. 307, 318-

19; Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim. App. 2006); Guevara v.

                                         6
State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004); Mason v. State, 905 S.W.2d
570, 574 (Tex. Crim. App. 1995). In this case the question would be whether a

rational trier of fact could have found the essential elements of the alleged

violation by preponderance of the evidence. The burden of proof in a revocation

hearing is on the state to prove the allegations in the motion to revoke by a

preponderance of the evidence. Cobb v. State, 851 S.W.2d 871 (Tex. Cr. App.

1993).   The state’s burden of proof is satisfied and the evidence to revoke is

sufficient where the defendant enters a plea of “true” to any of the allegations in a

petition to revoke. Cole v. State, 578 S.W.2d 127 (Tex.Cr.App. 1979 [Panel

Op.]). Where the state has sustained its burden of proof; the decision whether to

revoke the community supervision is within the sound discretion of the trial court.

Orteaga v. State, 860 S.W.2d 561 (Tex. App. – Austin 1993, no pet.).

      In the present, case Appellant pled true to all of the alleged violations of his

deferred adjudication community supervision. RR. Vol 1 P. 6. This alone was

legally sufficient to satisfy the State’s burden in proving Appellant violated the

terms of his community supervision. See Cole v. State, 578 S.W.2d 127

(Tex.Cr.App. 1979 [Panel Op.]). The State also offered, and the court admitted, a

sworn stipulation of evidence wherein the Appellant admitted violating the terms

of his Community Supervision as alleged in the States Motion to Revoke. CR. Vol

1` P. 36-38. RR. Vol. 1 P. 7. Appellate counsel, therefore, in the exercise of his


                                          7
best professional judgment cannot say, viewed in the light most favorable to the

judgment, that no rational trier of fact could have found the allegations true by

preponderance of the evidence. Appellant’s plea of true alone was sufficient to

revoke his community supervision. Cole v. State, 578 S.W.2d 127 (Tex.Cr.App.

1979 [Panel Op.])



SUMMARY OF ISSUE TWO

      Based on diligent review of the record and applicable authorities the trial

court did not abuse its discretion in the sentence imposed or violate the

prohibitions against cruel and unusual punishment in accessing the sentence in this

matter.



ARGUMENT ON ISSUE TWO


      The Eighth Amendment prohibits punishments that are "grossly

disproportionate" to the offense for which the defendant has been convicted.

Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991);

McGruder v. Puckett, 954 F.2d 313 (5th Cir.), cert. den'd, 506 U.S. 849, 113
S. Ct. 146, 121 L. Ed. 2d 98 (1992); Hicks v. State, 15 S.W.3d 626 (Tex.App.--

Houston [14th Dist.] 2000, pet'n ref'd); Hernandez v. State, 10 S.W.3d 812


                                         8
(Tex.App.--Beaumont 2000, pet'n filed); Dunn v. State, 997 S.W.2d 885

(Tex.App.--Waco 1999, pet'n ref'd); Jackson v. State, 989 S.W.2d 842 (Tex.App.-

-Texarkana 1999, no pet'n).

Appellate courts will not overturn a trial judge's decision on punishment absent an

abuse of discretion. Jackson v. State, 680 S.W.2d 809, 814 (Tex.Crim.App.1984).

Article 1, section 13 of the Texas Constitution provides that, “Excessive bail shall

not be required, nor excessive fines imposed, nor cruel or unusual punishment

inflicted. All courts shall be open, and every person for an injury done him, in his

lands, goods, person or reputation, shall have remedy by due course of law”. Tex.

Cont. Art. I Sec. 13

Punishment that is assessed within the statutory range for the offense is not

excessive or unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769,

772 (Tex. App.-Dallas 1997, pet. ref'd)

It is also the general rule that as long as a sentence is within the proper range of

punishment it will not be disturbed on appeal and is not an abuse of discretion. See

Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984) Nunez v. State,

565 S.W.2d 536 (Tex.Cr.App.1978); Letterman v. State, 171 S.W.2d 349

(Tex.Cr.App.1943)




                                          9
In the present case Appellant was originally indicted for Failure to Register as a

Sex Offender, Cr. Vol 1 P. 7 Tex. Penal Code 62.102.(b)(2). Failure to Register

as a Sex Offender is a third degree felony.

The punishment range for a third degree felony is a sentence of not more than 10

years and not less than 2 years in the Institutional Division of the Texas

Department of Criminal Justice and a fine not to exceed $10,000.00. Tex. Pen.

Code 12.34.

      Appellant in his original plea received a sentence of 5 years in the

Institutional Division of the Texas Department of Criminal Justice Probated for

two years. CR. Vol 1 P. 17-28. Appellant’s original sentence was well within the

range of punishment allowed for a third degree felony.

      In the present case Appellant was sentenced by the trial court to 5 years in

the Institutional Division of the Texas Department of Criminal Justice. The court

simply imposed the sentence originally imposed by the court that was suspended

RR. Vol.1. P 46.

      Further, after conscientious review of the record and applicable authorities

counsel would, in his best professional judgment, submit based on the facts set out

above, the sentence was not grossly disproportionate to the offense in violation of

the U.S. Con. Amend. IIX or Tex. Const. Art 1 Sec. 13. The offense in this matter

was a Third degree felony with a range of punishment of not less than 2 years or


                                          10
more than 10 years in the Institutional Division of the Texas Department of

Criminal Justice, and a potential fine not to exceed $10,000.00. Appellant was

originally sentenced sentenced to 5 years in the Institutional Division of the Texas

Department of Criminal Justice, well below the potential sentence Appellant could

have received. The Court in the motion to revoke hearing simply imposed that

sentence.



                           MOTION TO WITH DRAW

The United States Supreme Court does not obligate counsel representing a client

on appeal to argue in support of grounds for reversal of the lower court’s judgment

when after a “conscientious examination” of the case, appellate counsel determines

appeal to be “wholly frivolous.” Anders v. State of California, 386 U.S. 738, 744

(1967). In such , situations, the United States Supreme Court has outlined

appropriate procedural steps taken by appellate counsel: 1) counsel is required to

submit a brief examining the record for any point arguably in support of proper

grounds of reversal on appeal; 2) counsel must furnish this brief to an indigent

client enabling the client the right to file a pro-se brief on points of appeal this

individual maintains present proper grounds for appeal; and 3) counsel may request

the appellate court grant counsel’s request to withdraw from the obligation of

providing further legal representation to the client on appeal. Id. Counsel pursuing


                                           11
a frivolous appeal places himself at risk being assessed a monetary sanction under

Rule 45 of the Texas Rules of Appellate Procedure in addition to finding himself in

violation of the Texas Rules of Disciplinary Procedure. Id.;Tex. R. App. P. 45;

Counsel for Appellant would submit the above “Anders Brief” on behalf of the

Appellant. After a “conscientious examination” of the case, including a diligent

review of the Record and applicable authorities, Counsel finds an absence of

meritorious grounds of appeal and further submits the basis of any appeal in this

case would be frivolous in nature. Therefore NATHAN BUTLER, Counsel for

Appellant, respectfully requests this Court acknowledge and approve his request to

withdraw from his court appointed duty of providing further legal representation to

Appellant on an original appeal.




                                    PRAYER


      NATHAN BUTLER, Counsel for Appellant, Ron Everitt Fuson, prays this

Court acknowledge and approve his request to withdraw from his court appointed

duty of providing further legal representation to Appellant RON EVERITT

FUSON on original appeal.




                                         12
      Appellant, RON EVERITT FUSON prays for additional time to review the

Anders Brief submitted on behalf of Appellant and the opportunity to file a pro se

Appellant’s Brief on Original Appeal on his own behalf.


                                             Respectfully Submitted,

                                             /S/Nathan Butler/S/
                                             Nathan Butler
                                             Attorney for Appellant
                                             123 S.Washington
                                             San Angelo, Tx 76901
                                             SBN 24006935
                                             (325) 653-2373 Phone
                                             (325) 482-8064 Fax
                                             nathanbutlerattorney@gmail.com


                          CERTIFICATE OF SERVICE

I certify a true and correct copy of the above and foregoing Appellant’s Anders
Brief was served by regular hand deliver or United States Mail in accordance with
the Rule 9.5 of the Texas Rules of Appellate Procedure on August 13, 2015, on
each party’s counsel as listed below:

George McCrea
District Attorney
119th Judicial District
124 W. Beauregard
San Angelo, Tx 76903

Ron Everitt Fuson
C/O Tom Green County Jail
122 W. Harris Ave.
San Angelo, Tx 76903

/S/ Nathan Butler /S/__________
Nathan Butler

                                        13
                            Certificate of compliance

Relying on the word count of the computer program used to prepare the forgoing

brief, the total number of words in this document, including footnotes, but

excluding the sections not counted under Tex. R. App. Proc. , is 3153.



/s/NATHAN BUTLER
NATHAN BUTLER




                                         14
                              NO. 03-14-00656-CR


RON EVERITT FUSON                       §       IN THE COURT OF APPEALS
                                        §
v.                                      §        THIRD JUDICIAL DISTRICT
                                        §
THE STATE OF TEXAS                      §       SITTING AT AUSTIN, TEXAS



                         CERTIFICATE OF COUNSEL

      In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, NATHAN BUTLER, court-appointed counsel for appellant, RON

EVERITT FUSON, in the above-referenced appeal, do hereby verify, in writing, to

the Court that I have:

1.    notified appellant that I filed a motion to withdraw as counsel with an
      accompanying Anders brief, and provided a copy of each to appellant;

2.    informed appellant of his right to file a pro se response identifying what he
      believes to be meritorious grounds to be raised in his appeal, should he so
      desire;


                                        15
3.   advised appellant of his right to review the appellate record, should he wish
     to do so, preparatory to filing that response;

4.   explained the process for obtaining the appellate record, provided a Motion
     for Pro Se Access to the Appellate Record lacking only appellant’s signature
     and the date, and provided the mailing address for this Court; and

5.   informed appellant of his right to seek discretionary review pro se should
     this Court declare his appeal frivolous.


                                            Respectfully submitted,



                                            /S/NATHAN BUTLER
                                            NATHAN BUTLER
                                            Attorney for Appellant




                                       16